DETAILED ACTION
This office action is in response to the amendment filed on 04/07/2021. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2 and 16-17 of copending Application No. 16/375345. Although the claims at issue are not identical, they are not patentably distinct from each other because they teach the same/similar limitations (see table below which show the limitations).

Claims of current application
Claim of application *345
1. An apparatus comprising a reactive stepdown circuit and a drive circuit coupled to the reactive stepdown circuit, wherein the drive circuit is configured to receive a regulated voltage from the reactive step-down circuit and supply power to the reactive stepdown circuit according to the regulated voltage; evaluate at a high frequency the regulated voltage when the drive circuit is in an active mode; an evaluate at a low frequency the regulated voltage when the drive circuit is in a sleep mode, the low frequency being lower than the high frequency.

2. (New) The apparatus of claim 1, wherein the reactive step-down circuit operates as a buck converter.
4. (New) A method comprising: providing a reactive step-down circuit; providing a switching circuit configured to evaluate a regulated voltage from the reactive step-down circuit and supply an input to the reactive step-down circuit according to evaluations of the regulated voltage; performing, by the switching circuit, the evaluations of the regulated voltage at a high frequency when in an active mode; and performing, by the switching circuit, the evaluations of the regulated voltage at a low frequency in a sleep mode, the low frequency being less than one hundredth of the high frequency.

5. (New) The method of claim 4, wherein the reactive step-down circuit operates as a buck converter.

1. An apparatus comprising: a reactive step-down circuit; and a switching circuit supplying an input to the reactive step-down circuit and receiving a regulated voltage from the reactive step-down circuit, the switching circuit being configured to: operate in an active mode configured to supply power in to the reactive step-down circuit according to the regulated voltage by evaluating the regulated voltage at a high frequency; and operate in a sleep mode configured to supply power to the reactive step-down circuit by evaluating the regulated voltage at a low frequency that is less than the high frequency.

2. The apparatus of claim 1, wherein the reactive step-down circuit operates as a buck converter.
16. A method comprising: providing a reactive step-down circuit; and providing a switching circuit configured to evaluate a regulated voltage from the reactive step-down circuit and supply an input to the reactive step-down circuit according to the regulated voltage; evaluating the regulated voltage at a high frequency in an active mode; evaluating the regulated voltage at a low frequency in a sleep mode, the low frequency being less than one hundredth of the high frequency.

17. The method of claim 16, wherein the reactive step-down circuit operates as a buck converter.


The table above show the similarities and the same operation which is done by the drive/switching circuit. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “and supply power to the reactive step-down circuit”. It is not clear if the applicant meant supply power because the drive circuit receives a regulated voltage from said step down circuit and then supplies said power to the step-circuit, like in a loop or is it supplying power to a load or the driver is supplying control signals according to the regulated.
	Claims 2-3 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura US 2012/0032660.
	Regarding Claim 1, Nakamura teaches (figures 1-2) an apparatus (fig. 1) comprising a reactive stepdown circuit (buck converter) and a drive circuit (1, 3, REF and 16-17) coupled to the reactive stepdown circuit, wherein the drive circuit is configured to receive a regulated voltage (fb) from the reactive step-down circuit and supply power to the reactive stepdown circuit according to the regulated voltage (see fig. 2); evaluate at a high frequency the regulated voltage when the drive circuit is in an active mode (Heavy load) an evaluate at a low frequency the regulated voltage when the drive circuit is in a sleep mode (light load), the low frequency being lower than the high frequency (see Fig. 2 DRV signals). (For Example: Par. 5-15)
	Regarding Claim 2, Nakamura teaches (figures 1-2) wherein the reactive step-down circuit operates as a buck converter (Fig. 1). (For Example: Par. 5-15)
	Regarding Claim 3, Nakamura teaches (1-2) further comprises: a feedback circuit (16-17 and 3-4) configured to generate a feedback signal (FB_trg) on a feedback output according to an evaluation of the regulated voltage (fb) with respect to a reference voltage (Ref2), the feedback circuit having a component configured to operate at least one of a lower voltage and a lower current in the sleep mode than in the active mode (Fig. 2). (For Example: Par. 5-15)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura US 2012/0032660 in view of Manlove US 2017/0237345 .
	Regarding Claim 4, Nakamura teaches (figures 1-2) a method comprising: providing a reactive step-down circuit (buck converter); providing a switching circuit (at fig. 1) configured to evaluate a regulated voltage (fb) from the reactive step-down circuit and supply an input to the reactive step-down circuit according to evaluations of the regulated voltage (with 1 and 3-4); performing, by the switching circuit, the evaluations of the regulated voltage at a high frequency when in an active mode (heavy); and performing, by the switching circuit, the evaluations of the regulated voltage at a low frequency in a sleep mode (light), the low frequency being less than the high frequency (Fig. 2). (For Example: Par. 5-15)
	 Nakamura teaches frequency being less than one hundredth of the high frequency.
	Manlove teaches frequency being less than one hundredth of the high frequency. (Par. 3)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Nakamura to include frequency being less than one hundredth of the high frequency as taught by Manlove to enable operation at different frequencies. 
	Regarding Claim 5, Nakamura teaches (figures 1-2) wherein the reactive step-down circuit operates as a buck converter (Fig. 1). (For Example: Par. 5-15)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838